DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-28 of copending Application No. 16894457 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations of one another.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16894448. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations of one another.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 18 of copending application ‘457 recites querying measurable data via one or more observation points from functional modules to calculate metrics at a metrics computing and reporting module, the metrics including a set of display information regarding a display used by virtual reality clients for rendering VR video and reporting the set of display information to an analytics server in a display information set metric. The method of claim 18 differs from claim 16 herein in that the metrics include a list of viewports that have been rendered at particular interval of media presentation times. He shows 
querying (acquiring) measurable data ([0108]; [0112]; i.e. data such as user position/event time/media sample parameters) via one or more observation points (OPs), from functional modules (Fig. 7, 706/708/710/712/714; i.e. network access/media processing/sensor/media presentation/VR client control and management) to calculate metrics at a metrics computing and reporting (MCR) module, (Fig. 1, 716; i.e. MCP) ([0108]; [0112]; [0124]) the metrics (i.e. viewport views) including a list of viewports that have been rendered at particular intervals (i.e. The viewport views entries list the timestamp or presentation time of a sample and the duration. Thereby being a particular interval of time.) of media presentation times as used by Virtual Reality (VR) clients (i.e. VR device/HMD) for rendering VR video; ([0104]; i.e. omnidirectional media) and ([0125-0129])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘457 to incorporate the teachings of He to provide a particular set of display information.

Claim 1 of copending application ‘448 recites a method implemented in a Dynamic Adaptive Streaming over Hypertext Transfer Protocol (HTTP) (DASH) client-side network element (NE), the method comprising: receiving, by a receiver, a DASH Media Presentation Description (MPD) describing media content including a virtual reality video sequence, obtaining via the receiver the media content based on the MPD, forwarding the media content to one or more rendering devices for rendering; and transmitting, via a transmitter, a rendered field of view (FOV) set metric toward a provider server, the rendered FOV set metric indicating a plurality of FOVs of the VR video sequence as rendered by the one or more rendering devices. The method of claim 1 differs from claim 1 herein in that the metrics are a rendered viewport metric indicating a plurality of entries with at least one of the entries indicating a viewport and a plurality of media samples of the VR video sequence applied to the viewport. 
He shows
transmitting, via a transmitter, (Fig. 6, 606; Fig. 7, 718; Fig. 1B, 122; [0050]; i.e. A DASH/VR client/VR device/WTRU contains a transmitter for sending data to a metrics server over a network.) a rendered viewports metric (i.e. viewport views metric) toward a provider server, (Fig. 7; [0125]; [0124]; [0112]; [0114], lines 1-7; i.e. The metrics are sent from the VR device/client MCP toward a provider server via a metrics server.) the rendered viewports metric indicating viewport information ([0126], Table 1) for the VR video sequence ([0008]; i.e. VR media content comprising DASH video segments) as rendered by the one or more rendering devices ([0088]; i.e. VR device/HMD containing display) and indicating a plurality of entries (i.e. list of viewport views) with at least one of the entries (i.e. viewport view containing entry, source, timestamp, t, duration, and viewport) indicating a viewport ([0126], Table 1; [0131]) and a plurality of media samples ([0126], Table 1; [0097]; i.e. source as a MPD URL of a dash segment, timestamp and duration indicate a sequence of video frames/plurality of media samples of the dash segment that have been viewed (Hendry shows that a media segment includes a sequence of video frames. ([0126], lines 1-15)) of the VR video sequence applied to the viewport. ([0125]; [0126]; [0132]; The provisional application 62/525065 filed 6/26/2017, hereinafter P1, from which He has priority shows this information in paragraphs [0056-0061]. The provisional application 62/636795 filed 2/28/2018, hereinafter P2, from which He has priority shows this information in paragraphs [0119-0126].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘448 to incorporate the teachings of He to provide a different type of metrics.

Claim 8 of copending application ‘448 recites a Dynamic Adaptive Streaming over Hypertext Transfer Protocol (HTTP) (DASH) client-side network element (NE) comprising: a receiver configured to: receive a DASH Media Presentation Description (MPD) describing media content including a virtual reality (VR) Video sequence; and obtain the media content based on the MPD; one or more ports configured to forward the media content to one or more rendering devices for rendering and to forward a rendered field of view (FOV) set metric toward a provider server; and a processor coupled to the receiver and the ports, the processor configured to determine the rendered FOV set metric, the rendered FOV set metric indicating a plurality of FOVs of the VR video sequence as rendered by the one or more rendering devices.  The NE of claim 8 differs from claim 8 herein in that the processor configured to determine the rendered viewports metric, the rendered viewports metric indicating viewport information for the VR video sequence as rendered by the one or more rendering devices and indicating a plurality of entries with at least one of the entries indicating a viewport and a plurality of media samples of the VR video sequence applied to the viewport. 
He shows
a processor (Fig. 1B, 118) coupled to the receiver (Fig. 1B, 120) and the ports, (Fig. 1B, 122) the processor configured to determine the rendered viewports metric, (i.e. viewport views metric) ([0103]; [0125]) the rendered viewports metric indicating viewport information ([0126], Table 1) for the VR video sequence ([0008]; i.e. VR media content comprising DASH video segments) as rendered by the one or more rendering devices ([0088]; i.e. VR device/HMD containing display) and indicating a plurality of entries (i.e. list of viewport views) with at least one of the entries (i.e. viewport view containing entry, source, timestamp, t, duration, and viewport) indicating a viewport ([0126], Table 1; [0131]) and a plurality of media samples ([0126], Table 1; [0097]; i.e. source as a MPD URL of a dash segment, timestamp and duration indicate a sequence of video frames/plurality of media samples of the dash segment that have been viewed (Hendry shows that a media segment includes a sequence of video frames. ([0126], lines 1-15)) of the VR video sequence applied to the viewport. ([0125]; [0126]; [0132]; The provisional application 62/525065 filed 6/26/2017, hereinafter P1, from which He has priority shows this information in paragraphs [0056-0061]. The provisional application 62/636795 filed 2/28/2018, hereinafter P2, from which He has priority shows this information in paragraphs [0119-0126].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘448 to incorporate the teachings of He to provide a different type of metrics.


querying (acquiring) measurable data ([0108]; [0112]; i.e. data such as user position/event time/media sample parameters) via one or more observation points (OPs), from functional modules (Fig. 7, 706/708/710/712/714; i.e. network access/media processing/sensor/media presentation/VR client control and management) to calculate metrics at a metrics computing and reporting (MCR) module, (Fig. 1, 716; i.e. MCP) ([0108]; [0112]; [0124]) the metrics (i.e. viewport views) including a list of viewports that have been rendered at particular intervals (i.e. The viewport views entries list the timestamp or presentation time of a sample and the duration. Thereby being a particular interval of time.) of media presentation times as used by Virtual Reality (VR) clients (i.e. VR device/HMD) for rendering VR video; ([0104]; i.e. omnidirectional media) and ([0125-0129])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘457 to incorporate the teachings of He to provide a particular set of display information.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not Such claim limitation(s) is/are: “receiver configured to” and “one or more ports configured to” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 10-12, and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 5 and 12 recite “two of the rendering devices”.  The independent claims from which these claims depend recite “one or more rendering devices”. Two rendering devices are not required for the independent claims. Therefore, is unclear when there is only one rendering device utilized in the independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hendry et al. (U.S. Patent Publication 2018/0103199), hereinafter Hendry, in view of He et al. (U.S. Patent Publication 2020/0037029), hereinafter He.
Regarding claim 1, Hendry shows
A method implemented in a Dynamic Adaptive Streaming over Hypertext Transfer Protocol (HTTP) (DASH) client-side network element (NE), (Fig. 6, 604; Fig. 1, 112; i.e. client device/decoding device) the method comprising: ([0005], lines 1-4; [0006])
receiving, by a receiver, (Fig. 6, 604; Fig. 1, 112; i.e. A client device/decoding device would inherently contain a receiver for receiving data from the network.) a DASH Media Presentation Description (MPD) describing media content including a virtual reality (VR) video sequence;  (i.e. 360-degree video coded content) ([0128]; [0129]; [0005]; [0006])
obtaining, via the receiver, the media content based on the MPD; ([0126]; [0127]; [0128], lines 1-3; i.e. the client requests and receives media segments of the media content) 
forwarding the media content to one or more rendering devices (Fig. 1, 122; i.e. video destination device) for rendering; ([0075]; [0102]; i.e. The client device/decoding device/receiver device may decode the video and forward it to a video destination device.) 
However, Hendry fails to show
transmitting, via a transmitter, a rendered viewports metric toward a provider server, the rendered viewports metric indicating viewport information for the VR video sequence as rendered by the one or more rendering devices and indicating a plurality of entries with at least one of the entries indicating a viewport and a plurality of media samples of the VR video sequence applied to the viewport.
He shows
transmitting, via a transmitter, (Fig. 6, 606; Fig. 7, 718; Fig. 1B, 122; [0050]; i.e. A DASH/VR client/VR device/WTRU contains a transmitter for sending data to a metrics server over a network.) a rendered viewports metric (i.e. viewport views metric) toward a provider server, (Fig. 7; [0125]; [0124]; [0112]; [0114], lines 1-7; i.e. The metrics are sent from the VR device/client MCP toward a provider server via a metrics server.) the rendered viewports metric indicating viewport information ([0126], Table 1) for the VR video sequence ([0008]; i.e. VR media content comprising DASH video segments) as rendered by the one or more rendering devices ([0088]; i.e. VR device/HMD containing display) and indicating a plurality of entries (i.e. list of viewport views) with at least one of the entries (i.e. viewport view containing entry, source, timestamp, t, duration, and viewport) indicating a viewport ([0126], Table 1; [0131]) and a plurality of media samples ([0126], Table 1; [0097]; i.e. source as a MPD URL of a dash segment, timestamp and duration indicate a sequence of video frames/plurality of media samples of the dash segment that have been viewed (Hendry shows that a media segment includes a sequence of video frames. ([0126], lines 1-15)) of the VR video sequence applied to the viewport. ([0125]; [0126]; [0132]; The provisional application 62/525065 filed 6/26/2017, hereinafter P1, from which He has priority shows this information in paragraphs [0056-0061]. The provisional application 62/636795 filed 2/28/2018, hereinafter P2, from which He has priority shows this information in paragraphs [0119-0126].)
He and Hendry are considered analogous art because they involve using DASH to stream 360-degree video. Hendry shows the specifics on how DASH is used to stream the video. He shows that metrics may be collected when streaming the video. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hendry to incorporate the teachings of He wherein transmitting, via a transmitter, a rendered viewports metric toward a provider server, the rendered viewports metric indicating viewport information for the VR video sequence as rendered by the one or more rendering devices and indicating a plurality of entries with at least one of the entries indicating a viewport and a plurality of media samples of the VR video sequence applied to the viewport. Doing so allows for monitoring by a metrics server for issues and faults and allows providers to improve the immersive experience for the user. (He: [0005]; [0114]; [0131])

Regarding claim 2, Hendry in view of He shows all of the features with respect to claim 1 as outlined above. Hendry in view of He further shows 
The method of claim 1, wherein the plurality of entries in the rendered viewports metric includes an entry object for each of a plurality of viewports rendered for a user by the one or more rendering devices. (He: [0125-0127]; P1: [0056-0061]; P2: [0119-0126]; i.e. The viewport views metric reports included entries for each viewport that has been viewed on a HMD/rendering device during playout of the VR media content.)

Regarding claim 3, Hendry in view of He shows all of the features with respect to claim 1 as outlined above. Hendry in view of He further shows
The method of claim 1, wherein each entry object (i.e. entry) includes a start time element (i.e. timestamp) specifying a media presentation time of an initial media sample (i.e. The first frame of the DASH segment/media sample presented.) of the VR video sequence applied while rendering a corresponding viewport associated with the entry object. (He: [0126]; [0128]; P1: [0057]; [0059]; P2: [0120]; [0122])

Regarding claim 4, Hendry in view of He shows all of the features with respect to claim 1 as outlined above. Hendry in view of He further shows 
The method of claim 1, wherein each entry object (i.e. entry) includes a duration element (i.e. duration) specifying a time duration of continuously presented media samples (i.e. frames of dash segment source) of the VR video sequence applied to the corresponding viewpoint associated with the entry object. (He: [0126]; [0127]; [0129]; P2: [0120]; [0123])

Regarding claim 6, Hendry in view of He shows all of the features with respect to claim 1 as outlined above. Hendry in view of He further shows 
The method of claim 1, wherein each entry object includes a viewport element (i.e. viewport) specifying a region of the VR video sequence rendered by the corresponding viewport associated with the entry object.  (He: [0126]; [0130]; P1: [0057]; [0060]; P2: [0120]; [0124])

Regarding claim 7, Hendry in view of He shows all of the features with respect to claim 1 as outlined above. Hendry in view of He further shows
The method of claim 1, wherein the DASH client-side NE is a client, (Hendry: Fig. 6, 604; [0126]; i.e. client device/HTTP client/streaming application) a media aware intermediate NE responsible for communicating with a plurality of clients, or combinations thereof.  

Regarding claim 8, Hendry shows
A Dynamic Adaptive Streaming over Hypertext Transfer Protocol (HTTP) (DASH) client-side network element (NE) (Fig. 6, 604; Fig. 1, 112; i.e. client device/decoding device) comprising: ([0005], lines 1-4; [0006])
a receiver configured to: (The receiver has been interpreted as hardware or a network card as defined in the instant application specification. ([0067]) The prior art shows: Fig. 6, 604; Fig. 1, 112; i.e. A client device/decoding device would inherently contain a receiver for receiving data from the network.)
receive a DASH Media Presentation Description (MPD) describing media content including a virtual reality (VR) video sequence; (i.e. 360-degree video coded content) and ([0128]; [0129]; [0005]; [0006])
obtain the media content based on the MPD; ([0126]; [0127]; [0128], lines 1-3; i.e. the client requests and receives media segments of the media content)
one or more ports (The ports have been interpreted as hardware or network cards as defined in the instant application specification. ([0067]) The prior art shows: i.e. the receiver device/client device would inherently contain ports for sending the data to another device) configured to forward the media content to one or more rendering devices (Fig. 1, 122; i.e. video destination device) for rendering ([0075]; [0102]; i.e. The client device/decoding device/receiver device may decode the video and forward it to a video destination device.) 
However, Hendry fails to show
one or more ports configured to forward a rendered viewports metric toward a provider server 
a processor coupled to the receiver and the ports, the processor configured to determine the rendered viewports metric, the rendered viewports metric indicating viewport information for the VR video sequence as rendered by the one or more rendering devices and indicating a plurality of entries with at least one of the entries indicating a viewport and a plurality of media samples of the VR video sequence applied to the viewport. 
He shows
one or more ports (Fig. 6, 606; Fig. 7, 718; Fig. 1B, 122; i.e. A DASH/VR client/VR device inherently contains ports for sending data to a metrics server over a network.) configured to forward a rendered viewports metric (i.e. viewport views metric) toward a provider server (Fig. 7; [0125]; [0124]; [0112]; [0114], lines 1-7; i.e. The metrics are sent from the VR device/client MCP toward a provider server via a metrics server.) 
a processor (Fig. 1B, 118) coupled to the receiver (Fig. 1B, 120) and the ports, (Fig. 1B, 122) the processor configured to determine the rendered viewports metric, (i.e. viewport views metric) ([0103]; [0125]) the rendered viewports metric indicating viewport information ([0126], Table 1) for the VR video sequence ([0008]; i.e. VR media content comprising DASH video segments) as rendered by the one or more rendering devices ([0088]; i.e. VR device/HMD containing display) and indicating a plurality of entries (i.e. list of viewport views) with at least one of the entries (i.e. viewport view containing entry, source, timestamp, t, duration, and viewport) indicating a viewport ([0126], Table 1; [0131]) and a plurality of media samples ([0126], Table 1; [0097]; i.e. source as a MPD URL of a dash segment, timestamp and duration indicate a sequence of video frames/plurality of media samples of the dash segment that have been viewed (Hendry shows that a media segment includes a sequence of video frames. ([0126], lines 1-15)) of the VR video sequence applied to the viewport. ([0125]; [0126]; [0132]; The provisional application 62/525065 filed 6/26/2017, hereinafter P1, from which He has priority shows 
He and Hendry are considered analogous art because they involve using DASH to stream 360-degree video. Hendry shows the specifics on how DASH is used to stream the video. He shows that metrics may be collected when streaming the video. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hendry to incorporate the teachings of He one or more ports configured to forward a rendered viewports metric toward a provider server and a processor coupled to the receiver and the ports, the processor configured to determine the rendered viewports metric, the rendered viewports metric indicating viewport information for the VR video sequence as rendered by the one or more rendering devices and indicating a plurality of entries with at least one of the entries indicating a viewport and a plurality of media samples of the VR video sequence applied to the viewport. Doing so allows for monitoring by a metrics server for issues and faults and allows providers to improve the immersive experience for the user. (He: [0005]; [0114]; [0131])

Regarding claim 9, this system claim comprises limitations substantially the same as those detailed in claim 2 above and is accordingly rejected on the same basis.

Regarding claim 10, this system claim comprises limitations substantially the same as those detailed in claim 3 above and is accordingly rejected on the same basis.

Regarding claim 11, this system claim comprises limitations substantially the same as those detailed in claim 4 above and is accordingly rejected on the same basis.



Regarding claim 14, Hendry in view of He shows all of the features with respect to claim 8 as outlined above. Hendry in view of He further shows
The DASH client-side NE of claim 8, wherein the DASH client-side NE (Hendry: Fig. 6, 604; Fig. 1, 112; i.e. client device/decoding device) is a client coupled to the one or more rendering devices (Hendry: Fig. 1, 122; i.e. video destination device) via the one or more ports, (Hendry: [0075]; [0102]; i.e. The client device/decoding device is a different device than the video destination device. Therefore, the client device/decoding device would inherently contain ports to communicate with the video destination device.) and further comprising a transmitter configured to communicate with the DASH content server via at least one of the one or more ports. (Hendry: Fig. 6; [0126]; Fig. 1; i.e. The client device communicates with the DASH server over a network, thereby inherently containing a transmitter and ports for the communication.)

Regarding claim 15, Hendry in view of He shows all of the features with respect to claim 8 as outlined above. Hendry in view of He further shows
The DASH client-side NE of claim 8, wherein the DASH client-side NE (Hendry: Fig. 6, 604; Fig. 1, 112; i.e. A client device/decoding device and He: Fig. 6, 606; Fig. 7; i.e. DASH client including VR Client) is a media aware intermediate NE, (Hendry: [0126]; i.e. The client device/decoding device is media aware because it requests and receives the video segments. It is intermediate because it is in between the DASH server and the rendering device. and He: Fig. 6; [0101]; i.e. The DASH client is media aware because it requests and receives the video segments.) and further comprising at least one transmitter coupled to the one or more ports (i.e. the client device/decoding device would inherently comprise a configured to forward the media content to one or more rendering devices (Hendry: Fig. 1, 122; i.e. video destination device) via one or more clients (Hendry: [0126]; [0075]; [0102]; i.e. The client device/decoding device receives and transmits the data to the rendering device using clients, such as HTTP client and streaming application.) and transmit the rendered viewports metric toward the DASH content server. (He: Fig. 7; [0125]; [0124]; [0112]; [0114], lines 1-7; i.e. The metrics are transmitted from the VR device/client MCP toward a provider server via a metrics server.) 

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hendry in view of He as applied above, and further in view of Mao et al. (U.S. Patent Publication 2016/0093108), hereinafter Mao.
Regarding claim 5, Hendry in view of He shows all of the features with respect to claim 1 as outlined above. However, Hendry in view of He fails to show 
The method of claims 1, wherein the VR video sequence is rendered simultaneously on two of the rendering devices. 
Mao shows
wherein the VR video sequence (i.e. content) is rendered simultaneously on two of the rendering devices. (i.e. HMDs) ([0110]; [0084]; [0011], lines 1-5)
Mao and Hendry in view of He are considered analogous art because they involve rendering virtual reality content. Hendry in view of He shows rendering content on HMDs. Mao shows that the content may be rendered on multiple HMDs. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hendry in view of He to incorporate the teachings of Mao wherein the VR video sequence is rendered simultaneously on two of the rendering devices. Doing so allows the user to experience the content with another user.

Regarding claim 12, this system claim comprises limitations substantially the same as those detailed in claim 5 above and is accordingly rejected on the same basis.



Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over He in view of Gholmieh et al. (U.S. Patent Publication 2016/0373324), hereinafter Gholmieh.
Regarding claim 16, He shows
A method comprising: 
measurable data ([0108]; [0112]; i.e. data such as user position/event time/media sample parameters) via one or more observation points (OPs), from functional modules (Fig. 7, 706/708/710/712/714; i.e. network access/media processing/sensor/media presentation/VR client control and management) to calculate metrics at a metrics computing and reporting (MCR) module, (Fig. 1, 716; i.e. MCP) ([0108]; [0112]; [0124]) the metrics (i.e. viewport views) including a list of viewports that have been rendered at particular intervals (i.e. The viewport views entries list the timestamp or presentation time of a sample and the duration. Thereby being a particular interval of time.) of media presentation times as used by Virtual Reality (VR) clients (i.e. VR device/HMD) for rendering VR video; ([0104]; i.e. omnidirectional media) and ([0125-0129])
reporting the list of to an analytics server (Fig. 7, 702; i.e. metrics server) in a rendered viewports metric. ([0124-0126]; [0112])
However, He fails to show
querying measurable data via one or more observation points (OPs), from functional modules 
Gholmieh shows
querying measurable data ([0036]; i.e. QoE measurements/metrics) via one or more observation points (OPs), (Fig. 2, 122/116; i.e. connection from DASH client to MSDC) from functional modules (i.e. DASH client/DASH QoE) to report metrics at a metrics computing and reporting (MCR) module (Fig. 2, 112/114; i.e. MSDC) ([0032-0034]; i.e. The MSDC queries the DASH client/DASH QoE for QoE metrics by providing the MPD with the requested metrics and the location to post the metrics at the MSDC to the DASH client/DASH QoE.)
Gholmieh and He are considered analogous art because they involve collecting DASH metrics. He shows acquiring the metrics from multiple functional modules. Gholmieh shows that such acquiring may be preceded by a request for the metrics. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified He to incorporate the teachings of Gholmieh wherein querying measurable data via one or more observation points (OPs), from functional modules. Doing so provides for a method in which to acquire the metrics.
 
Regarding claim 17, He in view of Gholmieh shows all of the features with respect to claim 16 as outlined above. He in view of Gholmieh further shows
The method of claim 16, wherein the rendered viewports metric includes an entry object for each of a plurality of rendered viewports. (He: [0126]; i.e. The report includes a list of viewport views.) 

Regarding claim 18, He in view of Gholmieh shows all of the features with respect to claim 16 as outlined above. He in view of Gholmieh further shows
The method of claim 16, wherein each entry object (He: [0126], Table 1) includes a start time (startTime) (i.e. timestamp) of type Media-Time specifying a media presentation time of a first played out media sample when a viewport (i.e. viewport) indicated in a current entry is rendered starting from the first played out media sample. (He: [0126]; [0128]; [0120])

Regarding claim 19, He in view of Gholmieh shows all of the features with respect to claim 16 as outlined above. He in view of Gholmieh further shows
The method of claim 16, wherein each entry object includes a duration of type integer (i.e. duration) specifying a time duration, in units of milliseconds, (He: [0142], Table 5; i.e. Duration/latency integers may be in milliseconds.) of continuously presented media samples when a viewport indicated in a current entry is rendered (i.e. presented) and starting from a media sample (i.e. frame) indicated by startTime. (i.e. timestamp) (He: [0126]; [0129]; i.e. The timestamp indicates the starting frame in the DASH segment source that is presented.; Gholmieh: [0099], lines 1-4; [0110]; i.e. Gholmieh shows that a DASH segment file would contain frames. Therefore, the presentation time of the media sample source/DASH segment indicates what frame of the source is being presented.)   

Regarding claim 20, He in view of Gholmieh shows all of the features with respect to claim 16 as outlined above. He in view of Gholmieh further shows 
The method of claim 16, wherein each entry object (He: [0126], Table 1) includes a viewport of type viewport data type (ViewportDataType) (i.e. viewport) indicating a region of omnidirectional media corresponding to a viewport that is rendered starting from a media sample indicated by startTime. (i.e. timestamp) ([0126]; [0130]; [0109], lines 8-17; i.e. The media sample is presented/rendered at the presentation time.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Oyman (U.S. Patent Publication 2013/0268577) – Collecting QoE metrics in a DASH streaming system.
Oyman (International Publication WO2012/134530) – Page 13, Collecting DASH QoE metrics at observation points.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450.  The examiner can normally be reached on 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451